Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (claims 1-20) in the reply filed on 04/19/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection device for detecting n claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 20 the term detection device for detecting the position and/or orientation of the referencing unit was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
In claim 1 it is unclear what is further limit by the limitation “medical or surgical marker element”.
Claims 3, 5, 8, 11, 13 are rejected since they set forth either the term “about” or “substantially” which are considered relative terms in these claims and therefore indefinite.
In claims 16, 20 “the cavity” lacks antecedent basis.
In claim 18 “the room” lacks antecedent basis.
In claim 20, step b) it is unclear what is a “referencing unit is designed in the form of a referencing unit”.
In claim 20 it is unclear between the detection of the detection device vs. the detection of the surgical navigation system in step b).

Claim element “detection device for detecting” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCLoy et al. (US 2007/0183041, hereinafter McCloy).
a marker element, in particular a medical or surgical marker element, for a referencing unit of a navigation system, which marker element is configured to be reflective to electromagnetic radiation, further comprising a layer comprising a multitude of retroreflective elements (see Figs. Below, see for example para. 0007 “system includes an object including a first retroreflective marker having a shape that is substantially defined by two spherical caps of different radii that are disposed substantially concentric in relation to one another, a marker illuminating device for substantially illuminating the first retroreflective marker, a marker sensing device for detecting the illuminated first retroreflective marker and for generating first data indicative of the location of the illuminated first retroreflective marker in space, and a computing device for processing the first data generated by the marker sensing device to determine a position and/or orientation of the object in space.”.
Furthermore, McCoy discloses refraction index of about 1.9 (see para. 0044 “Other characteristics of an enhanced retroreflective marker may be varied based on the environmental context (e.g., indoors or outdoors) in which a marker-tracking system is to be deployed and/or the application context (e.g., medical or industrial) in which marker-tracking system is to be applied. Examples of such characteristics include: [0045] (1) the material(s) used to form the enhanced retroreflective marker--varying the material(s) affects the refractive index of the enhanced retroreflective marker, the marker's ability to function accurately even when exposed to harsh environmental conditions, and/or the marker's cost if a less expensive material may be used in lieu of a more expensive material. The enhanced retroreflective marker may be formed of a material having a relatively low refractive index (n.ltoreq.1.9),””).

    PNG
    media_image1.png
    423
    1207
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCLoy et al. (US 2007/0183041, hereinafter McCloy).
McCoy discloses the marker element as set forth in claim 2, however, it fails to explicitly disclose the diameter of a range of about 10micrometer to about 50 micrometer in particular a diameter of about 20 micrometer.  However, McCoy discloses that “the size of the enhanced retroreflective marker--depending on its application, the enhanced retroreflective marker can be built to any size (e.g., a thousandth of an inch in diameter or an inch in diameter) and used alone or as part of a group of enhanced retroreflective markers that are clustered together or positioned such that a space exists between each individual marker;” (see para. 0044).
	Therefore, it would have been obvious to one skilled in the art that in the absence of any showing of criticality as to the specific claimed range, the diameter would be set as desired by the user to explicitly address any application in a surgical marker tracking environment.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCLoy et al. (US 2007/0183041, hereinafter McCloy) in view of Chen-Ho (US 2017/0293056, with an effective filing date of Sept 30, 2014)..
McCloy discloses the marker as set forth in claim 9, however fails to explicitly have a support formed of a material permeable to electromagnetic radiation such as polymethylmethacrylate (PMMA).
Chen-Ho in the same field of endeavor in the subject of retroreflective articles, discloses that having a support 110 barrier layer made of PMMA (see para. 0069).
It would have been obvious to one skilled in the art at the time of the invention to have a support having a material such as PMMA because doing so will increase straight of the support at the same time allowing light to pass through (i.e. permeable).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793